 Case 19-40658                Doc 195          Filed 09/02/20 Entered 09/02/20 10:28:28     Desc Main
                                                Document     Page 1 of 1



                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA


 In re:
                                                                                              Chapter 7
 Scheherazade, Inc,                                                                       BKY 19-40658

                                             Debtor.


                                                        ORDER


          This case is before this court on the motion of Chardonnay Diamonds LLC to deem

certain correspondence as an informal proof of claim. Based on the motion and the file,



          IT IS ORDERED:

          The email dated April 23, 2019 from Chardonnay’s attorney to counsel for the

trustee is deemed an informal proof of claim. The proof of claim filed on April 16, 2020, as Claim

No. 173, relates back to the informal proof of claim and is deemed to have been filed timely.



Dated: September 2, 2020                                       /e/ Kathleen H. Sanberg
                                                               _______________________________
                                                               Kathleen H. Sanberg
                                                               United States Bankruptcy Judge



 NOTICE OF ELECTRONIC ENTRY AND
 FILING ORDER OR JUDGMENT
 Filed and Docket Entry made on 09/02/2020
 Lori Vosejpka, Clerk, by LH




                                                           1
